DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (JP 2007001564 A).
Regarding claim 1 Sugita teaches a wheel steering device for a vehicle, comprising: a steering knuckle that constitutes a part of a suspension device and that is capable of moving relative to a body of the vehicle in an up-down direction (FIG. 1 & 3: 4), the steering knuckle holding a wheel such that the wheel is rotatable (FIG. 1 & 3: unlabeled but depicted); and a steering actuator configured to cause the steering knuckle to be pivoted about a kingpin axis to steer the wheel (FIG. 3 & 4: 1). Sugita does not explicitly teach wherein a caster angle and a caster offset are both 0. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugita to have a caster angle and caster offset of 0 so as to achieve optimal driving characteristics, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. 
Regarding claim 2 Sugita appears to depict a lower arm (modified FIG. 3: member in black) as conventional in the art but does not explicitly designate a lower arm and that the steering knuckle is supported by the body of the vehicle through a lower arm that constitutes the suspension device and that is pivotable relative to the body of the vehicle about a horizontal pivot axis.   However, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a lower arm as claimed as is conventional in the art and in order to produce a fully articulated and supported wheel suspension system. 

    PNG
    media_image1.png
    473
    612
    media_image1.png
    Greyscale
.
Modified Sugita FIG. 3 showing a lower arm in black.
	Regarding claim 3 Sugita teaches that the steering actuator enables the wheel to be steered independently of other wheels of the vehicle (actuator not connected to other wheels). 
	Regarding claim 4 Sugita does not explicitly teach that a kingpin offset is 0. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugita to have a kingpin offset of 0 so as to achieve optimal driving characteristics, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.
	Regarding claim 5 Sugita teaches that the steering knuckle is supported by the body of the vehicle through a lower arm that constitutes the suspension device (modified FIG. 3: member in black), and the steering actuator is disposed on the lower arm (FIG. 3: depicted).
	Regarding claim 6 Sugita teaches that the steering actuator includes an electric motor as a drive source (abstract).
Regarding claim 7 Sugita teaches a controller (FIG. 3: 20) configured to control a supply current to the electric motor based on a deviation of a steering angle of the wheel with respect to a target steering angle (translation page 9, lines 1-13 & page 12, lines 35-37).
Regarding claim 8 Sugita teaches that the controller is configured to determine the target steering angle based on an operation of an operating member by a driver of the vehicle (FIG. 3: 10 & 11; translation page 9, lines 6 & 7).
Regarding claim 9 Sugita teaches a reaction-force-20 - applying device configured to controllably apply an operation reaction force to the operating member (translation page 9, lines 8-10).
Conclusion
	Prior art made of record and not replied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach wheel steering devices of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        
	

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616